Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 10/31/2022 has been entered and made of record.  Claims 1-20 are pending in this application.  Claims 18-20 are new.



Amendments to the Claims

Claims 1-11 have been amended to overcome 112 (f) interpretation; claim 10 has been amended to overcome the objection.  The amendments are persuasive.  The interpretation and objection in the 8/25/2022 Non-Final Office Action have been withdrawn. 



   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 8/25/2022:
Murakami (JP 2004-291510) machine translation “Murakami”
Kuo et al. (US 2014/0320927 A1) “Kuo”.

The Applicant’s arguments, on pages 10 through 13 of the Remarks section filed on 10/31/2022 are fully considered with respect to claims 1-17, but are not persuasive. In this Office Action, Murakami teaches: setting the dot percentage of the fluorescent coloring agent to one of zero or a value greater than zero based on a result of analyzing a dot percentage of a process color and a fluorescent color”; and Kuo teaches the process color in a same color system as the fluorescent color.


 Independent claims 1, 16, and 17 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over Murakami in view of Kuo.

Regarding claims 1, 16, and 17:

The Applicant argues: Murakami does not disclose or fairly suggest “setting the dot percentage of the fluorescent coloring agent to one of zero or a value greater than zero based on a result of analyzing a dot percentage of a process color in a same color system as the fluorescent color.” 

The Examiner responds: Murakami teaches: setting dot percentages by expressing pixels with the use of fluorescent and non-fluorescent ink [Abstract].  Kuo teaches: a process color and a fluorescent color in a same color system “in terms of the well-known CIELAB” [0097] .

The Applicant argues:  Dependent claims are allowable based on allowability of the independent claims.

The Examiner responds:  At this time, the independent claims are not allowable; therefore, dependent claims are not allowable solely based on the allowability of the independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 10, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo”.


1. Murakami teaches: An image processing apparatus ("image processing apparatus" [0001]) comprising: processing circuitry ("CPU" [0071]) configured to acquire a plurality of first color values ("C, M, Y, and K image data" [0066])
Murakami does not explicitly teach where the plurality of first color are in a device independent color space although FIG. 8 of Murakami shows a* and b* components of a L*, a*, b* color space which is a device independent color space.
However, Kuo explicitly  teaches:  where the plurality of first color are in a device independent color space ("CIELAB" [0097]).
The device dependent color space of Murakami can be modified by Kuo to convert the device dependent color space into device independent color space.
The motivation for the combination is provide by Kuo “In Table 1, L*, a*, and b* parameters are the well-known CIELAB color space designations that are known in the art for example from the CIE 1976 standard. In colorimetry or color theory, "chroma" (C*) relates to the "colorfulness", color saturation, or perceived intensity of a given color. More details of such property can be found in the book Measuring Color by R. W. G. Hunt, (2nd Ed., Ellis Horwood, New York, 1991, p. 32).” [0203].  A device independent color space can be used to flexibly control colors to a variety of devices. 
 Furthermore, the combination of Murakami and Kuo teach: from information defining a predetermined gamut (“color reproduction range wide mode”, "color gamut normal mode”, or “color reproduction gamut narrow mode”  [0096] where in the narrow mode a value distribution and a color reproduction range obtained from a non-fluorescent ink." [0138] with mixing ratio zero; and in the color gamut normal mode includes a mixing ratio of 0.5 of fluorescent ink [0096] of Murakami.) for the plurality of first color values, first dot percentages of a fluorescent color to either a preset value greater than zero or to zero based on a result of analyzing a dot percentage of a process color converting C, M, Y, and K image data into a dot area ratio that is a characteristic value of the image output device 14 for each pixel. [0066] of Murakami.  The plurality of C, M, Y, K image data includes either zero fluorescent color or non-zero fluorescent color based on the amount of fluorescent ink defined by the mixing ratio of the fluorescent ink.); calculate a second dot percentage of the fluorescent color corresponding to a second color value in the color space ("blending a …fluorescent coloring agent" [Abstract] with “dot data of Cf (cyan fluorescent light), Mf (magenta fluorescent light), and Yf (yellow fluorescent light) based on the pattern” [0069] of Murakami.  Blending with C, M, Y, or K image data.), based on a relationship between the plurality of first color values and the first dot percentages ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio"; and “expressing pixels with the use of a fluorescent ink, and dot positions for expressing pixels with the use of a non fluorescent ink.” [Abstract] of Murakami.  The non fluorescent coloring agent is C, M, Y, or K.) ; and generate a first profile ("A conversion matrix or LUT (look-up table)" [0127] of Murakami. A LUT can be used for converting dot percentages of a process color (C, M, Y, or K [0066] of Murakami) and a fluorescent color (Cf, Mf, or Yf [0069] of Murakami.).   to convert the second color value to dot percentages of a process color and the fluorescent color ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami), based on the second color value and the second dot percentage (based on a “target value” [0015] of Murakami).
Murakami does not explicitly teach where the process color is in a same color system as the fluorescent color.
However Kuo teaches:  where the process color is in a same color system as the fluorescent color ("using a combination of toner colors to form the toner image that include a fluorescent toner color having a first hue angle and a similar reflective toner color having for example, a hue angle that is at or within 10 degrees of the first hue angle (e.g., in terms of the well-known CIELAB h.sub.ab hue angle) at one or more density levels above the threshold." [0097].  Kuo teaches an analysis of the reflective process color (C, M, Y, or K) and the fluorescent toner in a CIELAB color space) .
The analysis result of the process and fluorescent colors in Murakami can be modified by Kuo to analyze the process and fluorescent colors in a device independent color space such as CIELAB.
The motivation for the combination if provided by Kuo “ Accordingly, there remains a need for inkjet printing systems and methods that can form inkjet images with enhanced dynamic range in an efficient manner without creating additional image artifacts.” [0018].  The fluorescent toner can enhance the dynamic range.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The image processing apparatus according to claim 1, wherein the processing circuitry is configured to acquire the plurality of first color values from a second profile to convert dot percentages of colors including a process color to color values in the color space, as the information defining the gamut ("To output images by blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio in the case where the images are formed on the basis of an area gradation system." [Abstract] indicating the gamut in FIG. 8 of Murakami) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The image processing apparatus according to claim 1, wherein the processing circuitry is configured to acquire the plurality of first color values from a color reproduction characteristic associating dot percentages of a process color and the fluorescent color with color values measured by a colorimeter with respect to a recording medium of a chart image defined by the dot percentages, as the information defining the gamut ("The values are measured, and the color patches are read by the image input device" [0127] of Murakami.  The color patches which are read serve as the basis for the dot percentages of process and fluorescent colors.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The image processing apparatus according to claim 2, wherein the processing circuitry is configured to set a predetermined first dot percentage being not zero, with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is not zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami. The arbitrary ratio can be predetermined and the dot percentages are not zero to define the ratio to be in the range of zero to infinity as described in [0096] of Murakami.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The image processing apparatus according to claim 3, wherein the processing circuitry is configured to set a predetermined first dot percentage being not zero, with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is not zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut.
("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami. The arbitrary ratio can be predetermined and the dot percentages are not zero to define the ratio to be in the range of zero to infinity as described in [0096] of Murakami.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The image processing apparatus according to claim 2, wherein the processing circuitry is configured to set zero as a first dot percentage with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut (setting the first color value dot percentage increase of CMYK to zero and the second color value dot percentage increase of Cf, Mf, and Yf  to zero results in the non-expansion of the color gamut as shown in the inner most gamut in FIG. 8 of Murakami) 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. The image processing apparatus according to claim 3, wherein the processing circuitry is configured to set zero as a first dot percentage with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut (setting the first color value dot percentage increase of CMYK to zero and the second color value dot percentage increase of Cf, Mf, and Yf  to zero results in the non-expansion of the color gamut as shown in the inner most gamut in FIG. 8 of Murakami). 

10. The image processing apparatus according to claim 1, wherein the processing circuitry is configured to calculate that the second dot percentage corresponding to the second color value included in a predetermined range including a point at which saturation is zero in the color space is zero ("the colorant selection processing unit 25 shifts to the process for the next dot without performing the colorant selection process for a dot (for example, “0”) for which ink is not ejected (S2, NO). (That is, neither the non-fluorescent ink nor the fluorescent ink is ejected)." [0083] of Murakami.  The saturation is zero because no ink is present on a medium.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
12. Murakami teaches:  The image processing apparatus according to claim 1, wherein the plurality of first color values include color values corresponding to primary colors of process colors ("The color correction unit 20 converts the R, G, and B image data sent from the region separation processing unit 19 into C, M, and Y image data," [0061]. C, M, and Y are primary process colors.) .
Murakami does not explicitly teach where color values are a secondary color of process colors.
However, Kuo teaches where color values are a secondary color of process colors ("one or more of the inkjet printhead modules 411 can print inks corresponding to specialty colors such as red, green, blue, light cyan or light magenta." [0205].  Colors such as red, green, or blue are secondary process colors.) .
The colors of Murakami can be modified by Kuo to add secondary colors.
The motivation for the combination is provided by Kuo to provide “INKJET PRINTING WITH INCREASED GAMUT” [TITLE].


Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The image processing apparatus according to claim 12, wherein the plurality of first color values include a maximum lightness point and a minimum lightness point in the color space (FIG. 9 of Murakami show a maximum lightness point at the top of the curve and a minimum lightness point at the bottom of the curve.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The image processing apparatus according to claim 1, wherein the fluorescent color is fluorescent magenta ("Mf (magenta fluorescent light)" [0069] of Murakami or “the fluorescent toner (or ink) can include a fluorescing magenta colorant” [0128] of Kuo.) .
The purpose of using fluorescent magenta is provided by Kuo to increase the gamut of colors [TITLE]
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

16. The method of claim 16 has been analyzed in view of the “IMAGE PROCESSING METHOD” [TITLE] of Murakami and further in view of claim 1.  Claim 16 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The non-transitory computer-readable medium of claim 17 has been analyzed in view of the “RECORDING MEDIUM WITH IMAGE PROCESSING PROGRAM RECORDED” [TITLE] of Murakami and further in view of claim 1.  Claim 17 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo” and further in view of Hirano (US 2012/0120424 A1) “Hirano”.

8. Murakami and Kuo teach: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to calculate the second dot percentage corresponding to the second color value based on a relationship between the plurality of first color values and the first dot percentages.
Murakami and Kuo do not explicitly teach: where the calculation is by an interpolation process.
However Hirano teaches:  where the calculation is by an interpolation process ("the whole color space can be obtained by an interpolation calculation." [0047]) .
The calculation of the dot percentages between the values and percentages can of Murakami can be modified by Hirano to use interpolation.
The motivation for the combination is provided by Hirano “ to bring a color formed by the image forming apparatus close to its visual impression, an adjustment and correction have to be made.” [0009].  The adjustment can be made by interpolation.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo” and further in view of Iwanami (JP 2004291508) machine translation “Iwanami”.

14. Murakami and Kuo teach: The image processing apparatus according to claim 1 having a fluorescent color.
Murakami and Kuo do not explicitly teach: wherein the fluorescent color has an absorption spectrum peak in a same band as a process color in a same color system as the fluorescent color 
However Iwanami teaches: wherein the fluorescent color has an absorption spectrum peak in a same band as a process color in a same color system as the fluorescent color ("FIG. 7 is a spectral reflection spectrum of a mixed magenta ink obtained by mixing a magenta non-fluorescent coloring liquid and a magenta fluorescent coloring liquid." [0173].  The absorption spectrum peak is shown at about 550 nm.) , and has a fluorescent spectrum peak on a long wavelength side of the absorption spectrum peak (The fluorescent spectrum peak is shown at about 610 nm).
The magenta fluorescent color Mf of Murakami can be modified by Iwanami to show that adding a fluorescing color of magenta to a non-fluorescent process color of magenta forms a spectrum peak of absorption at the same wavelength and forms a spectrum peak at a longer wavelength of the absorption spectrum peak.
The motivation for the combination is provided by Iwanami: “An object of the present invention is to provide an image forming method, a recording agent, and an image forming apparatus capable of expanding a color gamut in a reproduced image” [0009].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo” and further in view of Okano et al. (US 2011/0304894 A1) “Okano”.


19. Murakami and Kuo teach: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to calculate the second dot percentage corresponding to the second color value based on the second color value

 Murakami and Kuo do not explicitly teach three or more of the first color values that enclose the second color value when plotted in the color space.

  However, Okano teaches: three or more of the first color values ("The second color conversion section 128 converts the image data output from the postprocessing section 122 or the second color correction section 126 into a different color system (for example, YMCK (Yellow, Magenta, Cyan, Key plate) color system) from the color system read by the read section 114 and the display system after the first color conversion processing, and outputs the image data to the output section 110." [0066]) .
that enclose the second color value when plotted in the color space ("area A positioning at A4 corresponds to pink and the area B positioning at B4 corresponds to purple) …The area A moves from the position A4 to A5 and the area B moves from the position B4 to B5 by performing the second color correction processing." [0082].  As shown in FIG. 8C, the pink fluorescent “A4” and purple fluorescent “B4” colors are moved into the “COLOR RANGE OF OUTPUT SECTION (110)”, which is within the range of the YMCK color system.

The second dot percentage calculation of Murakami can be modified by Okano to move a fluorescent color into the range of a printer output section.

The motivation for the combination is provided by Okano to avoid the visual loss of a fluorescent color due to the color space compression “if a full color document image contains a fluorescent color, texture and fluorescent feeling to the fluorescent color may be lost or fluorescent colors of different kinds may be reproduced in the same color by performing the color space compression processing.” [0006].

 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


20.  The image processing apparatus according to claim 19, wherein the processing circuitry is configured to calculate the second dot percentage corresponding to the second color value based on distances between a point corresponding to the second color value in the color space and a point group corresponding to the three or more first color values that enclose the point (distance from "A4” to “A5” and “B4” to “B5” as shown in FIG. 8C of Okano to move into the color range of the output section 110 [0062].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Allowable Subject Matter

Claims 9, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Murakami (JP 2004291510).  In the Applicant’s dependent claims 9 and 11 the reference of Murakami does not teach:

9. using a point group corresponding to first color values at three or more points enclosing a point corresponding to the second color value in the color space, calculate the second dot percentage corresponding to the second color value, based on an internal division ratio in accordance with distances between the point and the point group.
 11. calculate a third dot percentage of at least a part of a process color, the third dot percentage reproducing the second color value corresponding to the second dot percentage, while fixing at least the second dot percentage calculated by the calculation unit, using a color reproduction characteristic associating dot percentages of a process color and the fluorescent color with a color value measured by a colorimeter with respect to a recording medium of a chart image defined by the dot percentages, and generate the first profile to convert the second color value to the third dot percentage of the process color and the second dot percentage of the fluorescent color.

18. setting the first dot percentage of a respective one of the first color values to zero, in response to a dot percentage of a process color in a same color system as the fluorescent color being zero, and setting the first dot percentage of the respective one of the first color values to the pre-set value greater than zero, in response to the dot percentage of the process color in the same color system as the fluorescent color being greater than zero.


Murakami fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


Relevant Prior Art

Kubo (US 2005/0128491 A1)

[0004] In the printing technology, as a technique for representing a vivid color not reproduced by four-color process printing using yellow (Y), magenta (M), cyan (C) and black ink (K), a solid color composed of primary color ink of red (R), green (G) and blue (B) or fluorescent escent ink is added to four colors YMCK to perform color reproduction.

[0017] Conversion from the input color signals including a solid color and black ink to the device independent color signals is publicly known, so in the color conversion processing for HiFi color in accordance with the ICC, it will suffice to implement the conversion from machine independent color signals composed of three variables of L*a*b* or XYZ color space to image record signals including a solid color and black ink.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675